Citation Nr: 1723645	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-09 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	C. Kempton Letts, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to June 1971, which was characterized as honorable, and from April 1979 to May 1981, which was characterized as other than honorable.  The Veteran died in June 2009; the appellant is his widow. 

The appeal to the Board of Veterans' Appeals (Board) arose from September 2009 and October 2010 rating actions.  In the September 2009 and October 2010 rating decisions, the RO, inter alia, denied the appellant's request to reopen the previously denied claims for service connection for PTSD.  In December 2009 and December 2010, the appellant filed notices of disagreement (NODs) with both decisions.  A statement of the case (SOC) was issued in March 2012, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in April 2012. 

In August 2012, the appellant testified during a hearing before a Decision Review Officer (DRO) at the RO; and, in June 2013, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record. 

In August 2013, the undersigned granted the motion of the appellant's representative to advance this appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

In September 2013, the Board remanded the request to reopen the claim for service connection for PTSD, for accrued benefit purposes, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, , the AMC granted substitution of the surviving spouse as the appellant for the purpose of continuing the appeal (as reflected in a November 2013 Memorandum), but continued to deny the claim (as reflected in an April 2014 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further appellate consideration.

In July 2014, the Board reopened the claim for service connection for PTSD for accrued benefit purposes, and remanded the claim for service connection, on the merits, to the RO, via the AMC, for further action, to include additional development of the evidence. After accomplishing further action, the requested development, the AMC denied the claim on the merits (as reflected in a March 2015 SSOC) and returned this matter to the Board for further appellate consideration.

In December 2015, the Board denied the  claim for service connection for PTSD, for accrued benefits purposes.  The appellant,  in turn, appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court granted a Joint Motion for Remand filed by representatives for both parties, vacating the December 2015 Board's decision and remanding the claim on appeal to the Board for further proceedings consistent with the Joint Motion. 

The Board notes that as discussed in the Joint Motion, VA treatment records that were not associated with the record prior to the Board's December 2015 Board decision have since been associated with the record, and the appellant subsequently submitted a waiver of initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2016).  An article regarding the ship history of the USS Southerland was also submitted in February 2016 without a waiver of initial RO consideration; however, the agency of original jurisdiction (AOJ) will have the  opportunity to review the additional evidence received on remand (discussed below).  
While the Veteran preciously had a paper claims file, this  appeal is now being processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems. 

For reasons expressed below, the claim on appeal is, again,  being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action on this claim, on her part,  is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision on this matter. 

As detailed in the Board's prior decision and remands, in this case, the Veteran was diagnosed with PTSD prior to his death, as reflected, for example, in VA treatment records and SSA records.  The Veteran's Form DD 214 indicates that he was a radio operator.  The record does not indicate that the Veteran was involved in combat, and the Veteran received no medals indicative of combat service.  However, VA treatment records show that the Veteran reported seeing combat in Vietnam.  The Board also observed that the USS Southerland did participate in combat operations in Vietnam while the Veteran was stationed on board.  The Veteran's alleged stressors also included having to locate and retrieve five dead Marines that were floating in the water after failing to rendezvous with a Marine helicopter in time.  The Veteran also described another incident witnessing the rescue of a wounded pilot who had been shot down.  In connection, the Veteran asserted that search and rescue of the downed pilot was not conducted by the USS Southerland, but instead, he indicated that another US ship nearby carried out the rescue effort as he observed.  

The RO has previously determined that these in-service stressors had not been corroborated.  However, although the attempts have been made to search the USS Southerland ship log, as pointed out by the appellant's representative in a February 2016 statement.  As indicated in January 2015 responses from the U.S. Navy and the Joint Services Records Research Center (JSRRC), the USS Southerland supported the USS Franklin D. Roosevelt from the period of July through October 1966.  The record also reflects a May 2010 article indicates that that the USS Southerland arrived on the embattled coast of Vietnam on July 8, 1966, for 11 days, and operated with USS Intrepid near the Mekong Delta.  It detached on the July 19, 1966, for fire support duty, and returned to the carrier on the July 28, 1966; and, at the end of the month, retired to Subic Bay.  On 7 August, 1966, USS Southerland  was again off Vietnam, until the end of the month, it operated in Tonkin Gulf with the USS Franklin D. Roosevelt.  The article indicated anti-submarine warfare exercises followed; and, in mid-September, it sailed for Japan.  At the end of October, it returned to Tonkin Gulf for search and rescue duty.  

In light of the foregoing, an attempt should be made to obtain deck logs from the USS Intrepid and USS Franklin D. Roosevelt, for the months of July 1966, August 1966, September 1966, October to November 1966 and if possible from December 1967 to June 1968 for possible verification of the Veteran's alleged stressors described above.  

Moreover, during the course of receiving treatment, the Veteran reported many incidents where the destroyer he was stationed on had come under fire and he felt afraid for his life, including another destroyer firing on his ship by mistake.  He also reported participating in and witnessing combat activity while serving in the "brown" waters of Vietnam.  As the Veteran had asserted fear associated with such events, and with service in the "brown" waters of Vietnam, he served in a location involving exposure to hostile military activity,  the Veteran had asserted fear associated with such events, and with service in the "brown" waters of Vietnam, he served in a location involving exposure to hostile military activity.  

Although the Board remanded the claim in July 2014 to obtain an opinion addressing whether fear associated with exposure to hostile military activities resulted in the Veteran's PTSD (or any other diagnosed psychiatric disability), in a February 2015 statement, the psychologist indicated that he could not provide a diagnosis of the Veteran's condition based on review of the medical records, alone, since he was not able to meet with the Veteran in order to perform an examination.  

However, given the  diagnosis of PTSD of record, the fact that there is no medical opinion addressing  unclear whether the alleged events, to include "fear of hostile military or terrorist activity" described as incoming artillery fire and or attack upon friendly military by mistake, are sufficient to result in PTSD (or any other psychiatric disability), and the additional development being undertaken herein, the AOJ should, again, attempt to obtain an opinion addressing these questions from an appropriate VA mental health professional-a psychiatrist or psychologist- based on review of the entire record-from a VA psychiatrist or psychologist.   See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ J should also give the appellant another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) records), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Send to the appellant and her representative a letter requesting that the appellant provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request further information concerning the Veteran's asserted combat-related activities in Vietnam.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Undertake appropriate action to search the ship logs for the USS Intrepid and USS Franklin D. Roosevelt for the months of July 1966, August 1966, October to November 1966 and if possible from December 1967 to June 1968 to attempt to verify the Veteran's alleged stressors of having to locate and retrieve five dead Marines after failing to rendezvous with a Marine helicopter in time and witnessing the rescue of a wounded pilot who had been shot down, as well as another destroyer firing on his ship (USS Southerland), by mistake.

4.  After all records and/or responses received are associated with the claims file, request a medical opinion from VA psychiatrist or psychologist.

The contents of the entire, electronic claims file(in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated mental health professional, and the opinion  should reflect consideration of the Veteran's documented medical history and assertions. 

The mental health professional should be notified whether any claimed in-service stressors have been verified.  

Based on review of the record, the examiner should clearly indicate whether the Veteran's previous diagnosis of PTSD prior to his death was at least as likely as not (e.g., a 50 percent or greater probability) (a) due to the verified stressor(s), or (b) from his "fear of hostile military or terrorist activity."  

Also, if the mental health professional determines that the Veteran met the diagnostic criteria for any psychiatric disability/ies other than PTSD ,  with respect to each such diagnosed disability, the provider should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., s a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service-to include fear associated with hostile military or terrorist activities.

In rendering each requested opinion, the mental physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay  assertions, to  include  the August 2001 VA treatment documenting the Veteran's reports of instances where his ship was under fire and he was afraid for his life, including an instance of friendly fire, where his ship was fired upon by a U.S. destroyer by mistake, and referencing the assessment of  PTSD.  

Complete, clearly-stated rationale for the conclusions reached must be provided. 

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 




(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


